Case 1:19-cv-00806-LPS Document 21 Filed 06/20/19 Page 1 of 2 PageID #: 1368



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

LIGHTING SCIENCE GROUP CORP.,                        )
                                                     )      Case No. 1:19-cv-806-LPS
                                                     )
                 Plaintiff,                          )      JURY TRIAL DEMANDED
                                                     )
                 v.                                  )
                                                     )      REDACTED PUBLIC VERSION
GENERAL ELECTRIC COMPANY,                            )
CONSUMER LIGHTING (U.S.), LLC                        )
(D/B/A GE LIGHTING, LLC), and                        )
CURRENT LIGHTING SOLUTIONS, LLC,                     )
                                                     )
                 Defendants.                         )
                                                     )


  DEFENDANTS GENERAL ELECTRIC COMPANY, CONSUMER LIGHTING (U.S.),
           LLC, AND CURRENT LIGHTING SOLUTIONS, LLC’S
            MOTION TO TRANSFER UNDER 28 U.S.C. § 1404(a)

        Under 28 U.S.C. § 1404(a), Defendants, General Electric Company, Consumer Lighting

(U.S.), LLC, and Current Lighting Solutions, LLC, hereby move to transfer this action to the

U.S. District Court for the Southern District of New York for consolidation with a pending action

in that District captioned General Electric Co. v. Lighting Science Group Corp., C.A. 1:19-cv-

05365-AT (S.D.N.Y. filed June 7, 2019). As the accompanying brief discusses,

       in an agreement between the parties mandates the transfer of this action.




ME1 30636506v1
Case 1:19-cv-00806-LPS Document 21 Filed 06/20/19 Page 2 of 2 PageID #: 1369



Dated: June 10, 2019               Respectfully submitted,

                                   MCCARTER & ENGLISH, LLP

                                    /s/ Daniel M. Silver
                                   Michael P. Kelly (#2295)
                                   Daniel M. Silver (#4758)
                                   Renaissance Centre
                                   405 N. King Street, 8th Floor
                                   Wilmington, DE 19801
                                   (302) 984-6300
                                   mkelly@mccarter.com
                                   dsilver@mccarter.com

                                   Counsel for Defendants General Electric Company,
                                   Consumer Lighting (U.S.), LLC d/b/a GE Lighting,
                                   LLC, and Current Lighting Solutions, LLC




                                     2
ME1 30636506v1
